Order, Supreme Court, Bronx County (Dianne T. Renwick, J.), entered June 21, 2006, which, to the extent appealed from as limited by the briefs, adhered, on reargument, to a prior order granting the corporate defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs. Appeals from orders, same court and Justice, entered December 19, 2005, and February 8, 2006, unanimously dismissed, without costs, as superseded by the appeal from the order on reargument.
Plaintiff was hit by defendants’ truck on December 18, 2003, but acknowledges on appeal that she sustained no “serious injuries” as defined in Insurance Law § 5102. Two and a half weeks later, she fell at home, fracturing her heel. Plaintiff thereupon commenced this action, alleging that the serious injuries sustained in the domestic accident were proximately caused by the earlier accident.
Summary dismissal was properly granted because plaintiff failed to present sufficient competent medical evidence. The physicians’ reliance on plaintiffs statements to them that her first accident caused her second accident amounts to nothing more than speculation, and falls far short of the standard of a reasonable degree of certainty that expert opinion evidence is required to meet (DeFilippo v New York Downtown Hosp., 10 AD3d 521, 523 [2004]). Concur—Mazzarelli, J.P., Marlow, Buckley, Sweeny and Kavanagh, JJ.